Citation Nr: 0808483	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asbestosis.

2.  Entitlement to service connection for an additional 
pulmonary disorder, other than asbestosis, with related liver 
and spleen disorders, to include as due to service-connected 
asbestosis.  

3.  Entitlement to service connection for hypertension.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to April 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, denying the veteran's 
claims for service connection for a chronic pulmonary 
disorder (other than asbestosis) with related liver and 
spleen disorders, and for hypertension, on direct and 
secondary bases, and denying the veteran's application to 
reopen a claim for entitlement to service connection for 
asbestosis.  

The issues of the veteran's entitlement to service connection 
for additional lung disease (other than asbestosis) with 
related liver and spleen disorders, to include as secondary 
to asbestos-related lung disease, and for hypertension, are 
addressed in the REMAND appended the decision below.  These 
claims are REMANDED to the RO via the VA's Appeals Management 
Center (AMC) in Washington, DC.  VA will advise the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1  Service connection for asbestosis was denied by the RO in 
its rating decision of December 1988, notice of which was 
furnished to the veteran in January 1989; no timely appeal of 
the December 1988 action was then initiated.  

2.  Following entry of the December 1988 decision, denying 
service connection for asbestosis, evidence was received into 
the record that was not previously before agency decision 
makers and that raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
asbestos-related lung disease.

3.  In-service asbestos exposure of the veteran led to the 
post-service onset of asbestos lung disease.  


CONCLUSIONS OF LAW

1.  The rating decision of December 1988, denying service 
connection for asbestosis, is final; new and material 
evidence has been presented with which to reopen that 
previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156 (2007).

2.  Asbestos-related lung disease was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000. To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2005).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  However, as the disposition reached herein 
regarding the application to reopen the veteran's claim for 
service connection for additional lung disease (other than 
asbestosis) is favorable to the appellant, and the underlying 
claim on the merits, along with the other issue on appeal 
(service connection for hypertension on direct and secondary 
bases) require additional development (see remand below), the 
need to discuss the VA's efforts to comply with the VCAA and 
its implementing regulations and jurisprudence is at this 
juncture obviated.

Service connection for asbestosis was initially denied by the 
RO in a rating decision of December 1988, on the basis that 
asbestosis was not shown by any evidence then of record.  
Notice of the adverse action was furnished to the veteran in 
January 1989, following which no appeal was initiated.  As 
such, the December 1988 action was rendered final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In March 2004, the veteran requested that his claim for 
service connection for asbestosis be reopened.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the current disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Given the finality of the most recent denial in December 
1988, as set forth above, the question at this juncture is 
whether new and material evidence has been presented to 
reopen the veteran's previously denied claim.  Ordinarily, 
this would necessitate a review of the evidence submitted 
prior to and subsequent to those most recent, final denial.  
However, in this instance, notice is taken by the Board that 
the record includes evidence that was submitted to VA 
subsequent to December 1988 denial, inclusive of hospital 
records regarding lung surgery performed in March 1983, as 
well as findings and opinions obtained on a VA medical 
examination in February 2005, the credibility of which must 
be presumed for the limited purpose of this inquiry per 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The additional evidence in question includes pathological 
studies, following lung surgery in March 1983, which revealed 
the existence of asbestos bodies characterized by pale 
central fibers encased by material showing several 
constrictions, which stained positively with hemosiderin, was 
shown.  Paraffin embedded sections were utilized to confirm 
the diagnosis.  The frozen section diagnoses were of 
granuloma with fungal capsules highly suggestive of 
coccidioides immitis and adjacent microgranulomata; 
peribronchiolar fibrosis and very rare asbestos bodies; and 
pleural fibrosis with pleural plaques.  On a VA medical 
examination in February 2005, the examining physician 
concluded that it was more likely than not that the veteran 
was exposed to asbestos in service.  Such physician further 
opined that the mere presence of asbestos needle-like fibers 
found on the 1983 biopsy denoted asbestos-related disease, 
although he found that there was no demonstrated breathing 
impairment caused thereby.  

Whereas the evidence on file in December 1988 was found not 
to identify the existence of asbestosis or asbestos-related 
disease, the evidence developed subsequent to entry of the 
December 1988 action points to the existence of in-service 
asbestos exposure and the post-service presence of asbestos-
related lung disease.  Such evidence was not previously 
submitted to agency decision-makers, it relates to an 
unestablished fact necessary to substantiate the claim, it is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it raises a reasonable possibility of 
substantiating the claim.  As such, it is determined that new 
and material evidence has been presented to reopen previously 
denied claim.  

Moreover, the record as a whole warrants a grant of service 
connection for asbestos lung disease based on the veteran's 
in-service asbestos exposure.  Common materials that may 
contain asbestos include steam pipes for heating units and 
boilers.  M21-1MR, Part IV.ii.2.C.9.a (December 13, 2005).  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  M21-1MR, 
Part IV.ii.2.C.9.g.  For example, during WWII, several 
million people employed in United States shipyards were 
exposed to asbestos fibers because they were used extensively 
in military ship construction.  Id. Having worked in the 
ship's engine room while in service it is probable that the 
veteran came into contact with asbestos, though the degree to 
which he was exposed is impossible to determine from the 
record.  In any event, the veteran has credibly described his 
daily exposure to asbestos while serving aboard the USS 
BADOENG STRAIT, among and other Navy vessels, while working 
on its bulkhead and pipe lines, and given that the record 
does not otherwise contradict such exposure, it is conceded.  
The medical data presented confirm the existence of asbestos-
related disease of the veteran's lungs, notwithstanding the 
determination of the VA examiner in February 2005 that such 
disease was productive of no related breathing impairment.  
In this regard, it is noted that the degree of impairment is 
not herein at issue, the sole focus of this inquiry being 
whether claimed disability was incurred in service.  In this 
instance, the record as a whole warrants a grant of service 
connection for asbestos-related lung disease.  


ORDER

Service connection for asbestosis or asbestos-related lung 
disease is granted.  





REMAND

Allegations are advanced by the veteran that he suffers from 
a chronic pulmonary disorder (other than asbestosis) that had 
its onset in service or is otherwise related to in-service 
exposure to ionizing radiation during atmospheric nuclear 
testing during Operation REDWING, his consumption of 
contaminated drinking water aboard ship, and/or his tobacco 
abuse in service.  A link between additional pulmonary 
disease and his service-connected asbestos-related lung 
disease is likewise alleged.  

Review of pertinent service medical records shows that the 
veteran suffered from influenza in June 1957, as well as 
other respiratory problems in service, including bronchitis, 
in March 1967 and March 1971.  Recent medical data set forth 
various diagnoses, including chronic obstructive pulmonary 
disease, bronchitis, asthma, and obstructive and reactive 
airways disease.  

A pulmonary examination is warranted in order to ascertain 
the relationship, if any, between the veteran's in-service 
respiratory problems and the post-service lung disorders 
noted above (other than asbestos-related lung disease).  
38 C.F.R. § 3.159(c)(4) (2007).  Given the contentions made o 
appeal and the Board's decision above, the examination must 
also address the question of whether the veteran's service-
connected asbestos-related lung disease caused or aggravated 
any additional lung disease that many be present.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  The RO must initially consider the claim for 
direct and secondary service connection for additional lung 
disease (other than asbestos-related lung disease) under all 
governing legal authority, inclusive of 38 C.F.R. § 3.310 and 
the December 2006 changes to that regulation, as applicable 
to claims for secondary service connection, as well as 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300, as pertinent to claims 
based on use of tobacco products.  See P. L. 105-206, Jul. 
22, 1998, 112 Stat. 865, § 8202; 71 Fed. Reg. 52744 (2006); 
66 Fd. Reg. 18198 (2001).  

The veteran also asserts that his hypertension developed in 
or as a result of his period of military service.  Medical 
data developed to date reveal normal in-service blood 
pressure readings, with the first abnormal reading of 130/90 
being shown in May 1973 and Inderal use for control of 
hypertension being noted initially in March 1983.  To date, 
consideration has not been afforded by the RO the allegations 
regarding the impact of the veteran's in-service claimed 
exposure to asbestos, ionizing radiation, and contaminated 
drinking water in the development of his hypertension.  It is 
reasonable under the circumstances to request that a medical 
examination be afforded the veteran in order to more clearly 
ascertain the relationship between his hypertension and his 
period of military service. 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  The examination should also include a competent 
opinion addressing the question of whether the veteran's 
service-connected lung disease(s) caused or aggravated his 
hypertension.  38 C.F.R. § 3.310; Allen, supra.

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for direct and secondary 
service connection for a lung disease 
(other than asbestosis) and for direct 
and secondary service connection for 
hypertension, to include, as applicable, 
as due to asbestos and ionizing radiation 
exposure, consumption of contaminated 
drinking water, and use of tobacco 
products.  Notice to the veteran of the 
changes to 38 U.S.C.A. § 1103 and 
38 C.F.R. § 3.300 regarding claims based 
on use of tobacco products and 38 C.F.R. 
§ 3.310 with respect to secondary service 
connection should be effectuated.  See P. 
L. 105-206, Jul. 22, 1998, 112 Stat. 865, 
§ 8202; 66 Fd. Reg. 18198 (2001); 71 Fed. 
Reg. 52744 (2006).  He should be 
specifically advised to submit all 
pertinent records of medical treatment, 
not already on file, which are held in 
his possession and to notify the RO/AMC 
to obtain any pertinent records of 
private medical care not already on file, 
which he is able to identify sufficiently 
and for which he authorizes their 
release.  

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.

2.  Thereafter, the veteran should be 
afforded a VA medical examination in 
order to identify the nature and etiology 
of any existing chronic pulmonary 
disorder (other than asbestosis or 
asbestos lung disease) and hypertension.  
The claims folder must be made available 
to the examiner for use in the study of 
this case and the prepared report of such 
evaluation must indicate whether the 
claims folder was made available and 
reviewed.  Such examination should 
include a review of the evidence in the 
claims folder, a comprehensive clinical 
evaluation, and any tests deemed 
necessary, followed by entry of all 
pertinent diagnoses.

In addition, the examiner is asked to 
respond to the following questions, 
providing a rationale for the response 
provided:

(a)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
chronic pulmonary disease that 
is currently present (other 
than asbestosis or asbestos-
related lung disease) began 
during service or is causally 
linked to any incident of the 
veteran's period of military 
service from October 1955 to 
April 1959?

Discussion as to the 
relationship of in-service 
respiratory problems to any 
current respiratory disorder, 
as well as the impact, if any, 
of in-service exposure to 
ionizing radiation during 
Operation REDWING, consumption 
of contaminated drinking water, 
and use of tobacco products, 
should be provided.  

(b)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that the 
veteran's service-connected 
asbestos-related lung disease 
caused or aggravated any 
additional lung disease that 
may currently be present beyond 
its natural progression?  

(c)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that the 
veteran's hypertension began 
during his period of military 
service from October 1955 to 
April 1959 or is otherwise 
causally related to any 
incident of service, to include 
asbestos exposure, ionizing 
radiation exposure, and/or 
exposure to contaminated 
drinking water?

(d)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that the 
veteran's service-connected 
asbestos-related lung disease 
caused or aggravated his 
hypertension beyond its natural 
progression? 

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.  The examiner is advised that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the clinician 
should indicate, to the extent that is 
possible, the approximate level of 
chronic pulmonary disablement (other than 
that due to asbestos lung disease) before 
the onset of the aggravation.

If the examiner must resort to 
speculation to answer either question, he 
or she should so indicate.

3.  Thereafter, the veteran's claims of 
entitlement to direct and secondary 
service connection for a chronic lung 
disease (other than asbestos-related lung 
disease) and for direct and secondary 
service connection for hypertension 
should be adjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  As 
applicable, consideration should be 
afforded the veteran's contentions that 
in-service exposure to ionizing 
radiation, asbestos, contaminated 
drinking water, and to tobacco products 
led to onset of one or both of the 
claimed disabilities.  Review of such 
claims under the provisions of 38 
U.S.C.A. § 1103 and 38 C.F.R. § 3.300, as 
pertinent to claims based on use of 
tobacco products; and under the revisions 
in December 2006 to 38 C.F.R. § 3.310 
with respect to secondary service 
connection claims is necessary.  See P. 
L. 105-206, Jul. 22, 1998, 112 Stat. 865, 
§ 8202; 71 Fed. Reg. 52744 (2006); 66 Fd. 
Reg. 18198 (2001).  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
evidentiary and procedural development for compliance with 
the VA's duty-to-assist obligation.  No inference should be 
drawn as to the outcome of this matter by the actions herein 
requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


